UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OKLAHOMA

United States of America,

Plaintiff,
VS. Case No.: 21-mj-00593-JFJ

APPEARANCE BOND
Benjamen Scott Burlew,

Defendant(s).
Non-surety: I, the undersigned Defendant acknowledge that I and my...
Surety: We, the undersigned, jointly and severally acknowledge that we and our. . .

personal representatives, jointly and severally, are bound to pay to the United States of America the
sum of $5,000.00, and there has been deposited in the Registry of the court the sum of $-0- in cash.

The conditions of this bond are that Defendant is to appear before this court, and at such other
places as Defendant may be required to appear, in accordance with any and all orders and directions
relating to Defendant’s appearance in this case, including appearance for violation of a condition of
Defendant’s release as may be ordered or notified by this Court or any other United States District
Court to which Defendant may be held to answer or the cause transferred. Defendant shall abide by
any judgment entered in such a matter by surrendering to serve any sentence imposed and obeying
any order or direction in connection with such judgment.

It is agreed and understood that this is a continuing bond (including any proceeding on appeal
or review) which shall continue until such time as the undersigned are exonerated.

If Defendant appears as ordered or notified and otherwise obeys and performs the foregoing
conditions of this bond, this bond is to be void, but if Defendant fails to obey or perform any of these
conditions, payment of the amount of this bond shall be due forthwith. Forfeiture of this bond for any
breach of its conditions may be declared by any United States District Court having cognizance of the
above entitled matter at the time of such breach and, if the bond is forfeited and if the forfeiture is not
set aside or remitted, judgment maybe entered upon motion in such United States District Court against
each the undersigned jointly and severally for the amount above stated, together with interest and
costs, and execution may be issued and payment secured as provided by the Federal Rules of Criminal
Procedure and any other laws of the United States.

Orn (ant Surety’s Signature:

 

 

Benjamen Scott Burlew Surety’s Address:

 

 

Surety’s Phone #:

 

-

Date: 8/19/2021

 

Jodi#. Jayne, US. Magistrate Judge

Appearance Bond (AO-098 Modified 6/2020)
